Case 18-41992   Doc 1   Filed 10/29/18   Entered 10/29/18 08:39:16   Desc Main
                           Document      Page 1 of 4
Case 18-41992   Doc 1   Filed 10/29/18   Entered 10/29/18 08:39:16   Desc Main
                           Document      Page 2 of 4
Case 18-41992   Doc 1   Filed 10/29/18   Entered 10/29/18 08:39:16   Desc Main
                           Document      Page 3 of 4
Case 18-41992   Doc 1   Filed 10/29/18   Entered 10/29/18 08:39:16   Desc Main
                           Document      Page 4 of 4
